Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims:

Claims 1-20 are pending in this Office Action.

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3,4,5,8,9,10,12,14,15,16 and 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,5,6,7,8,10,11,12,13 and 5   of U.S Patent No. 10/929,704. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 

Present application
U.S. Patent No. 10/929,704
As per claim 1,  A method for compressing video captured by a camera of a vehicle for transmission over a wireless network, the method comprising: receiving a video frame from the camera of the vehicle; recognizing an object class in a region in the video frame; responsive to recognizing the object class, removing the region associated with the object class to generate a blanked video frame; generating metadata encoding information specifying a location of the region and identifying the recognized object class associated with the region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system.
As per claim 1, A method for compressing video captured by a camera of a vehicle for transmission over a wireless network, the method comprising: receiving a video frame; …removing the second region to generate a blanked video frame; generating metadata encoding information specifying a location of the second region and the predicted object associated with the second region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system.



As per claim 2, The method of claim 1, 
wherein recognizing the object class comprises: extracting edge and contour features from the video frame; detecting object boundaries based on the edge and contour features to generate a polygon; and classifying the polygon as corresponding to the recognized object class. 
As per claim 2, The method of claim 1, wherein applying the second classification comprises: extracting edge and contour features from the video frame; detecting object boundaries based on the edge and contour features to generate a polygon; and classifying the polygon as corresponding to the detected object.
As per claim 3, The method of claim 1, wherein the video frame comprises a stereo video frame, wherein recognizing the object class comprises: extracting edge and contour features from the video frame; generating a depth map for the video frame; detecting object boundaries based on the edge and contour features and the depth map to generate a polygon; and classifying the polygon as corresponding to the recognized object class.  
As per claim 3,  The method of claim 1, wherein the video frame comprises a stereo video frame, wherein applying the second the classification comprises: extracting edge and contour features from the video frame; generating a depth map for the video frame; detecting object boundaries based on the edge and contour features and the depth map to generate a polygon; and classifying the polygon as corresponding to the detected object.
As per claim 4, The method of claim 1, 
wherein generating the metadata further comprises: determining a location and local time of the vehicle; and encoding the location and local time of the vehicle in the metadata. 
As per claim 4,The method of claim 1, wherein generating the metadata further comprises: determining a location and local time of the vehicle; and encoding the location and local time of the vehicle in the metadata.
As per claim 5,The method of claim 1, 
wherein generating the metadata further comprises: determining lighting conditions associated with a scene of the video frame; and encoding the lighting conditions in the metadata. 
As per claim 5, The method of claim 1, wherein generating the metadata further comprises: determining lighting conditions associated with a scene of the video frame; and encoding the lighting conditions in the metadata.
As per claim 8, A method for decoding video received at a teleoperator system from a vehicle, the method comprising: receiving a compressed video frame; receiving metadata identifying a region of the compressed video frame associated with a removed object and identifying a class of the removed object; rendering a replacement object corresponding to the removed object;
 combining the replacement object with the compressed video frame to generate a decoded video frame; and outputting the decoded video frame to a display.  



As per claim 6, A method for decoding video received at a teleoperator system from a vehicle, the method comprising: receiving a compressed video frame; receiving metadata identifying a region of the compressed video frame associated with a removed object and identifying an object class of the removed object; determining depth information from the received metadata; obtaining a replacement object corresponding to the removed object; applying a transformation to the replacement object to render a transformed replacement object that is fitted to the region of the compressed video frame in accordance with the depth information; combining the transformed replacement object with the compressed video frame to generate a decoded video frame; and outputting the decoded video frame to a display.
As per claim 9, The method of claim 8, wherein rendering the replacement object comprises: performing a lookup of the object class in an objects database to obtain a sample object corresponding to the object class; and fitting the sample object to the region of the compressed video frame.  

As per claim 7, The method of claim 6, wherein obtaining the replacement object comprises: performing a lookup of the object class in an objects database to obtain the replacement object as corresponding to the object class.

As per claim 10, The method of claim 8,
 wherein rendering the replacement object comprises: performing a lookup of the object class in an objects database to obtain generator instructions for generating an object corresponding to the object class; and executing the generator instructions to generate the replacement object to fit to the region of the compressed video frame.  
As per claim 8, The method of claim 6, wherein obtaining the replacement object comprises: performing a lookup of the object class in an objects database to obtain generator instructions for generating the replacement object corresponding to the object class; and executing the generator instructions to generate the replacement object.

As per claim 12,The method of claim 8, further comprising: generating one or more visual cues to assist a teleoperator in teleoperation of the vehicle; overlaying the one or more visual cues on the decoded video frame.  

As per claim 10, The method of claim 6, further comprising: generating one or more visual cues to assist a teleoperator in teleoperation of the vehicle; overlaying the one or more visual cues on the decoded video frame.

As per claim 14,A non-transitory computer-readable storage medium storing instructions executable by a processor for compressing video captured by a camera of a vehicle for transmission over a wireless network, the instructions when executed causing the processor to perform steps including: receiving a video frame from the camera of the vehicle; recognizing an object class in a region in the video frame; responsive to recognizing the object class, removing the region associated with the object class to generate a blanked video frame; generating metadata encoding information specifying a location of the region and identifying the recognized object class associated with the region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system. 
As per claim 11, A non-transitory computer-readable storage medium storing instructions executable by a processor for compressing video captured by a camera of a vehicle for transmission over a wireless network, the instructions when executed causing the processor to perform steps including: receiving a video frame; … removing the second region to generate a blanked video frame; generating metadata encoding information specifying a location of the second region and the predicted object associated with the second region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system.

As per claim 15,The non-transitory computer-readable storage medium of claim 14, wherein recognizing the object class comprises: extracting edge and contour features from the video frame; detecting object boundaries based on the edge and contour features to generate a polygon; and classifying the polygon as corresponding to the recognized object class.  

As per claim 12,The non-transitory computer-readable storage medium of claim 11, wherein applying the second classification comprises: extracting edge and contour features from the video frame; detecting object boundaries based on the edge and contour features to generate a polygon; and classifying the polygon as corresponding to the detected object.

As per claim 16,   The non-transitory computer-readable storage medium of claim 14, wherein the video frame comprises a stereo video frame, wherein recognizing the object comprises: extracting edge and contour features from the video frame; generating a depth map for the video frame; detecting object boundaries based on the edge and contour features and the depth map to generate a polygon; and classifying the polygon as corresponding to the recognized object class.  

As per claim 13,   The non-transitory computer-readable storage medium of claim 11, wherein the video frame comprises a stereo video frame, wherein applying the second classification comprises: extracting edge and contour features from the video frame; generating a depth map for the video frame; detecting object boundaries based on the edge and contour features and the depth map to generate a polygon; and classifying the polygon as corresponding to the detected object.

As per claim 18, The non-transitory computer-readable storage medium of claim 14, wherein generating the metadata further comprises: determining lighting conditions associated with a scene of the video frame; and encoding the lighting conditions in the metadata. 
As per claim 5,The method of claim 1, wherein generating the metadata further comprises: determining lighting conditions associated with a scene of the video frame; and encoding the lighting conditions in the metadata.

 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


2.	Claims 1 and 14    are rejected under 35 U.S.C 103 as being patentable over Huval (USPUB 20180373980) in view of  Y Lu. (NPL Doc.: "Video Compression for Remotely Controlled Vehicles”, Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165).


As per Claim 1, Huval  teaches  A method for compressing video ( Paragraph [0066]- “…the computer system can compress original video feeds according to the same compression models to generate compressed video feeds containing video frames corresponding in time to LIDAR frames in the compressed LIDAR feed; the computer system can then serve these compressed video feeds to the local computer system in Block S140, as described above. …”) captured by a camera of a vehicle for transmission over a wireless network ( Paragraph [0025]- “…multiple color cameras can record LIDAR and video feeds throughout operation.  
When the vehicle is later parked and establishes a connection to a high-bandwidth wireless (e.g., Wi-Fi) network, the vehicle can upload these optical data to the remote computer system via a computer network…”) , the method comprising: receiving a video frame from the camera of the vehicle ( Paragraphs [0029] and [0049]) ; recognizing an object class in a region in the video frame ( Paragraphs [0023-0025]) , the classification comprising a predicted object associated with the region( Paragraphs [0048-0050]) ,removing the region associated with the object class to generate a blanked video frame ( Paragraph [0069]- “…in image metadata and then returns this image metadata to the remote computer system in Block S142.  In another example, the remote computer system generates an empty label layer scaled to the geometry of the LIDAR frame, writes an object type from the manual label into regions of the label layer corresponding to the manually-defined location, writes an ID from the LIDAR frame to the label layer, and returns the label layer to the remote computer system.”) ; 
Huval  does not explicitly teach generating metadata encoding information specifying a location of the region and identifying the recognized object class associated with the region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system.
	However, within analogous art, Y Lu. teaches generating metadata encoding information ( Page 155, Col. 1 – Introduction – “…transmission of raw video imagery from a remote vehicle to a teleoperator …”) specifying a location of the region and identifying the recognized object class associated with the region ( encoding of the information and the compression of the data taught within  Page 156, Col. 1 – lines 4- 24, Page 158, Col. 1- lines 10-35) ; encoding the blanked video frame to generate an encoded video frame ( Page 160, Col. 1- Transmitting data in priority , lines 21- 39) ; and transmitting the encoded video frame and the metadata to a remote teleoperator system ( Page 156, Col. 2 , Real-time Video Compression System , lines 1-14) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Y Lu. within the modified teaching of the   Method for training and refining an artificial 
intelligence mentioned by Huval because the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. provides a system and method for implementing a video transmission  for highly accurate reconstruction of transmitted image features.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. within the modified teaching  of the   Method for training and refining an artificial intelligence mentioned by Huval for implementation a system and method for a video transmission for highly accurate reconstruction of transmitted image features.

As per Claim 14,  Huval  teaches   A non-transitory computer-readable storage medium storing instructions executable ( Paragraph [0121])  by a processor for compressing video captured ( Paragraph [0066]- “…the computer system can compress original video feeds according to the same compression models to generate compressed video feeds containing video frames corresponding in time to LIDAR frames in the compressed LIDAR feed; the computer system can then serve these compressed video feeds to the local computer system in Block S140, as described above. …”) by a camera of a vehicle for transmission over a wireless network ( Paragraph [0025]- “…multiple color cameras can record LIDAR and video feeds throughout operation.  When the vehicle is later parked and establishes a connection to a high-bandwidth wireless (e.g., Wi-Fi) network, the vehicle can upload these optical data to the remote computer system via a computer network…”), the instructions when executed causing the processor to perform steps including: receiving a video frame from the camera of the vehicle ( Paragraphs [0029] and [0049]); responsive to recognizing the object class( Paragraphs [0048-0050]), removing the region associated with the object class to generate a blanked video frame ( Paragraph [0069]- “…in image metadata and then returns this image metadata to the remote computer system in Block S142.  In another example, the remote computer system generates an empty label layer scaled to the geometry of the LIDAR frame, writes an object type from the manual label into regions of the label layer corresponding to the manually-defined location, writes an ID from the LIDAR frame to the label layer, and returns the label layer to the remote computer system.”); 
Huval  does not explicitly teach generating metadata encoding information specifying a location of the region and identifying the recognized object class associated with the region; encoding the blanked video frame to generate an encoded video frame; and transmitting the encoded video frame and the metadata to a remote teleoperator system.  
However, within analogous art, Y Lu. teaches generating metadata encoding information ( Page 155, Col. 1 – Introduction – “…transmission of raw video imagery from a remote vehicle to a teleoperator …”) specifying a location of the region and identifying the recognized object class associated with the region ( encoding of the information and the compression of the data taught within  Page 156, Col. 1 – lines 4- 24, Page 158, Col. 1- lines 10-35) ; encoding the blanked video frame to generate an encoded video frame ( Page 160, Col. 1- Transmitting data in priority , lines 21- 39) ; and transmitting the encoded video frame and the metadata to a remote teleoperator system ( Page 156, Col. 2 , Real-time Video Compression System , lines 1-14) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Y Lu. within the modified teaching of the   Method for training and refining an artificial 
intelligence mentioned by Huval because the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. provides a system and method for implementing a video transmission  for highly accurate reconstruction of transmitted image features.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. within the modified teaching  of the   Method for training and refining an artificial intelligence mentioned by Huval for implementation a system and method for a video transmission for highly accurate reconstruction of transmitted image features.

3.	Claims 2 and 15 are rejected under 35 U.S.C 103 as being patentable over Huval  (USPUB 20180373980) in view of  Y Lu. (NPL Doc. : "Video Compression for Remotely Controlled Vehicles",Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165) in further view of Ai et al.  (USPUB 20170193312).

As per Claim 2,  Combination of  Huval   and Y Lu. teach claim 1, 
Combination of  Huval   and Y Lu. does not explicitly teach wherein recognizing the object class comprises: extracting edge and contour features from the video frame  ; detecting object boundaries based on the edge and contour features to generate a polygon; and classifying the polygon as corresponding to the recognized object class .  
Within analogous art,  Ai et al.  teaches wherein recognizing the object class comprises: extracting edge and contour features from the video frame ( Paragraphs [0175] and [0265]) ; detecting object boundaries based on the edge and contour features to generate a polygon ( Paragraph [0127]- “…the color segmentation step can conduct a pixel-wise color classification on an image, such as a frame from a video log.  In some embodiments, the shape detection step can detect polygons using extracted image edges and contours….”) ; and classifying the polygon as corresponding to the recognized object class( Paragraphs [0153] and [0265]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ai et al.  within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval because the Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  provides  a system and method for  implementing   the effective identification of images based on contour and polygon method . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval  for implementation a system and method for the effective identification of images based on contour and polygon method .

As per Claim 15,  Combination of  Huval   and Y Lu. teach claim 14,
Combination of  Huval   and Y Lu. does not explicitly teach wherein recognizing the object class comprises: extracting edge and contour features from the video frame; detecting object boundaries based on the edge and contour features to generate a polygon; and classifying the polygon as corresponding to the recognized object class .  
Within analogous art,  Ai et al.  teaches wherein recognizing the object class comprises: extracting edge and contour features from the video frame ( Paragraphs [0175] and [0265]) ; detecting object boundaries based on the edge and contour features to generate a polygon ( Paragraph [0127]- “…the color segmentation step can conduct a pixel-wise color classification on an image, such as a frame from a video log.  In some embodiments, the shape detection step can detect polygons using extracted image edges and contours….”) ; and classifying the polygon as corresponding to the recognized object class ( Paragraphs [0153] and [0265]) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of Ai et al.  within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval because the Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  provides  a system and method for  implementing   the effective identification of images based on contour and polygon method . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval  for implementation a system and method for the effective identification of images based on contour and polygon method .

4.	Claims 3 and 16   are rejected under 35 U.S.C 103 as being patentable over Huval  (USPUB 20180373980) in view of  Y Lu. (NPL Doc. : "Video Compression for Remotely Controlled Vehicles",Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165) in further view of Ai et al.  (USPUB 20170193312) and Tian et al. (USPUB 20110286530).

As per Claim 3,  Combination of  Huval   and Y Lu. teach claim 1,
Combination of  Huval   and Y Lu. does not explicitly teach wherein the video frame comprises a stereo video frame, wherein recognizing the object class comprises: extracting edge and contour features from the video frame; generating a depth map for the video frame; detecting object boundaries based on the edge and contour features and the depth map to generate a polygon; and classifying the polygon as corresponding to the recognized object class.
Within analogous art,  Ai et al.  teaches wherein recognizing the object class comprises: extracting edge and contour features from the video frame ( Paragraphs [0175] and [0265]); detecting object boundaries based on the edge and contour features and the depth map to generate a polygon ( Paragraph [0127]- “…the color segmentation step can conduct a pixel-wise color classification on an image, such as a frame from a video log.  In some embodiments, the shape detection step can detect polygons using extracted image edges and contours….”); and classifying the polygon as corresponding to the recognized object class ( Paragraphs [0153] and [0265]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ai et al.  within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval because the Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  provides  a system and method for  implementing   the effective identification of images based on contour and polygon method . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval  for implementation a system and method for the effective identification of images based on contour and polygon method .
Ai et al. is silent on  wherein the video frame comprises a stereo video frame, generating a depth map for the video frame;
However, within analogous art, Tian et al. teaches wherein the video frame comprises a stereo video frame ( Paragraph [0315]) , generating a depth map for the video frame ( Paragraph [0355]) ;  
	One of ordinary skill in the art would have been motivated to combine the teaching of Tian et al. within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval and the Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  because the Frame packing for video coding mentioned Tian et al. provides  a system and method for  implementing   a data structure for transmission with encoding video data.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Frame packing for video coding mentioned Tian et al.   within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval  and the  Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  for implementation of a system and method for  a data structure for transmission with encoding video data.

As per claim 16,  Combination of  Huval   and Y Lu. teach claim 14,
Combination of  Huval   and Y Lu. does not explicitly teach wherein the video frame comprises a stereo video frame, wherein recognizing the object comprises: extracting edge and contour features from the video frame; generating a depth map for the video frame; detecting object boundaries based on the edge and contour features and the depth map to generate a polygon; and classifying the polygon as corresponding to the recognized object class.
Within analogous art,  Ai et al.  teaches wherein recognizing the object comprises: extracting edge and contour features from the video frame ( Paragraphs [0175] and [0265]); detecting object boundaries based on the edge and contour features and the depth map to generate a polygon ( Paragraph [0127]- “…the color segmentation step can conduct a pixel-wise color classification on an image, such as a frame from a video log.  In some embodiments, the shape detection step can detect polygons using extracted image edges and contours….”); and classifying the polygon as corresponding to the recognized object class ( Paragraphs [0153] and [0265]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Ai et al.  within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval because the Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  provides  a system and method for  implementing   the effective identification of images based on contour and polygon method . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems and Methods for Identifying Traffic Control Devices and Testing the Retroreflectivity of the Same mentioned Ai et al.  within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval  for implementation a system and method for the effective identification of images based on contour and polygon method .
Ai et al. is silent on  wherein the video frame comprises a stereo video frame, generating a depth map for the video frame; 
However, within analogous art, Tian et al. teaches wherein the video frame comprises a stereo video frame ( Paragraph [0315]) , generating a depth map for the video frame ( Paragraph [0355]) ;  

5.	Claims 4,5,17 and 18   are rejected under 35 U.S.C 103 as being patentable Huval  (USPUB 20180373980) in view of  Y Lu. (NPL Doc. : "Video Compression for Remotely Controlled Vehicles",Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165) in further view of Saptharishi (USPUB 20140085480).

As per Claim 4,  Combination of  Huval   and Y Lu. teach claim 1,
Combination of  Huval   and Y Lu does not explicitly teach wherein generating the metadata further comprises: determining a location and local time of the vehicle; and encoding the location and local time of the vehicle in the metadata.  
Within analogous art,  Saptharishi  teaches wherein generating the metadata further comprises: determining a location and local time of the vehicle ( Paragraphs [0100-0103]) ; and encoding the location and local time of the vehicle in the metadata ( Paragraphs [0126-0127]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Saptharishi   within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval because the   Content-aware computer networking devices with video analytics for reducing video storage and video communication bandwidth requirements of a video surveillance network camera system mentioned Saptharishi provides  a system and method for  implementing   the reduction of system storage and bandwidth capacity demands for video imaging data to be transmitted. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the   Content-aware computer networking devices with video analytics for reducing video storage and video communication bandwidth requirements of a video surveillance network camera system mentioned Saptharishi within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval  for implementation a system and method for the reduction of system storage and bandwidth capacity demands for video imaging data to be transmitted.

As per claim 5,Combination of  Huval   and Y Lu. teach claim 1,
Combination of  Huval   and Y Lu does not explicitly teach wherein generating the metadata further comprises: determining lighting conditions associated with a scene of the video frame; and encoding the lighting conditions in the metadata .  
		Within analogous art,  Saptharishi  teaches wherein generating the metadata further comprises: determining lighting conditions associated with a scene of the video frame ( Paragraph [0035]- “…Imaging system 202 may include programmable imagers, high-definition imagers, no/low light sensors, and specialized imagers that are more sensitive to certain spectrums of light….”, Paragraph [0038]-“… Imaging system 202 may produce more than two quality levels of video data.  Imaging system 202 may be capable of producing different quality levels for different portions of a field of view within a video frame….”); and encoding the lighting conditions in the metadata( Paragraphs [0039-0040]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Saptharishi   within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval because the   Content-aware computer networking devices with video analytics for reducing video storage and video communication bandwidth requirements of a video surveillance network camera system mentioned Saptharishi provides  a system and method for  implementing   the reduction of system storage and bandwidth capacity demands for video imaging data to be transmitted. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the   Content-aware computer networking devices with video analytics for reducing video storage and video communication bandwidth requirements of a video surveillance network camera system mentioned Saptharishi within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval  for implementation a system and method for the reduction of system storage and bandwidth capacity demands for video imaging data to be transmitted.

As per Claim 17,  Combination of  Huval   and Y Lu. teach claim 14, 
Combination of  Huval   and Y Lu does not explicitly teach wherein generating the metadata further comprises: determining a location and local time of the vehicle; and encoding the location and local time of the vehicle in the metadata .  
Within analogous art,  Saptharishi  teaches wherein generating the metadata further comprises: determining a location and local time of the vehicle ( Paragraphs [0100-0103]) ; and encoding the location and local time of the vehicle in the metadata ( Paragraphs [0126-0127]).  

As per claim 18, The non-transitory computer-readable storage medium of claim 14, 
Combination of  Huval   and Y Lu does not explicitly teach wherein generating the metadata further comprises: determining lighting conditions associated with a scene of the video frame; a and encoding the lighting conditions in the metadata.  
		Within analogous art,  Saptharishi  teaches wherein generating the metadata further comprises: determining lighting conditions associated with a scene of the video frame ( Paragraph [0035]- “…Imaging system 202 may include programmable imagers, high-definition imagers, no/low light sensors, and specialized imagers that are more sensitive to certain spectrums of light….”, Paragraph [0038]-“… Imaging system 202 may produce more than two quality levels of video data.  Imaging system 202 may be capable of producing different quality levels for different portions of a field of view within a video frame….”); and encoding the lighting conditions in the metadata ( Paragraphs [0039-0040]) .  


6.	Claims 8,9,10 and 11  are rejected under 35 U.S.C 103 as being patentable Y Lu. (NPL Doc. : "Video Compression for Remotely Controlled Vehicles",Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165) in view of Snyder et al. (USPUB 20130300740).

As per Claim 8, Y. Lu teaches A method for decoding video received at a teleoperator system from a vehicle (Page 155, Col.1 , Introduction) , the method comprising: receiving a compressed video frame (Page 161, Col. 2 – Image Reconstruction, lines – 17-37) ; receiving metadata identifying ( Page 155, Col. 1 – Introduction – “…transmission of raw video imagery from a remote vehicle to a teleoperator …”) a region of the compressed video frame associated with a removed object and identifying a class of the removed object ( Page 160, Col.1 – Transmitting data in priority) ;and outputting the decoded video frame to a display ( Page 156, Col. 2- Real-time Video Compression System – “Images are then reconstructed from the transmitted signal and displayed to a teleoperator. The teleoperator reviews the reconstructed image sequence and issues vehicle control commands such as steering, drive…”) .  
	Y. Lu does not explicitly teach rendering a replacement object corresponding to the removed object; combining the replacement object with the compressed video frame to generate a decoded video frame; 
	However, within analogous art, Snyder et al. teaches rendering a replacement object corresponding to the removed object ( rendering  module for rendering the image of an object  changing the color map and the surface material texture taught within Paragraphs [0078] and [0081-0084])  ; combining the replacement object with the compressed video frame to generate a decoded video frame ( Paragraph [0171]- “…the method involves combining the video data, such as image frames for a camera sensor, are correlating the images with surfaces of a 3D model (e.g. also referred to as the encoding stage).  This data is then combined to generate or update surfaces of a 3D model that correspond with the 
video images, whereby the surfaces are visually rendered and displayed on a screen (e.g. also referred to as the decoding stage).” and Paragraph [0173]);
	One of ordinary skill in the art would have been motivated to combine the teaching of Snyder et al.  within the modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. because the System and Method for Displaying Data Having Spatial Coordinates mentioned by Snyder et al.  provides a system and method for implementing an efficient and automated extraction features from 3D spatial coordinate data of visual images.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and Method for Displaying Data Having Spatial Coordinates mentioned by Snyder et al. within the modified teaching  of the   Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. for implementation a system and method for an efficient and automated extraction features from 3D spatial coordinate data of visual images.

As per Claim 9,  Combination of  Y Lu. and Snyder et al.  teach claim 8,
Within analogous art,  Snyder et al. teaches wherein rendering the replacement object ( Paragraph [0102]- “The rendering process can use classification information to create more realistic renderings of the objects. …”) comprises: performing a lookup of the object class in an objects database to obtain a sample object corresponding to the object class ( feature database for the objects mentioned within Paragraphs [0055-0057]) ; and fitting the sample object to the region of the compressed video frame ( Paragraphs [0173] and [0191]) .  

As per Claim 10,  Combination of  Y Lu. and Snyder et al.  teach claim 8,
Y.Lu does not explicitly teach wherein rendering the replacement object comprises: performing a lookup of the object class in an objects database to obtain generator instructions for generating an object corresponding to the object class; and executing the generator instructions to generate the replacement object to fit to the region of the compressed video frame  .  
Within analogous art,  Snyder et al. teaches wherein rendering the replacement object ( Paragraph [0102]- “The rendering process can use classification information to create more realistic renderings of the objects. …”) comprises: performing a lookup of the object class in an objects database to obtain generator instructions for generating an object corresponding to the object class ( feature database for the objects mentioned within Paragraphs [0055-0057], [0087] and [0109]); and executing the generator instructions to generate the replacement object to fit to the region of the compressed video frame ( Paragraphs [0173-0175]) .  

As per Claim 11,  Combination of  Y Lu. and Snyder et al.  teach claim 8,
Y.Lu teaches wherein rendering the replacement object comprises: detecting lighting conditions associated with a scene of the compressed video frame ( Page 160, Col. 1 , lines 13-38- Transmitting data in priority – mentions  the color data within the compressed data  and Page 156, Col. 1- 24) ; and applying the lighting conditions to the replacement object ( Page. 161- Col. 2 – Image Reconstruction- lines 16-36) .  


7.	Claim 13 is  rejected under 35 U.S.C 103 as being patentable Y Lu. (NPL Doc. : "Video Compression for Remotely Controlled Vehicles",Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165) in view of Snyder et al. (USPUB 20130300740) in further view of Potter et al. (USPUB 20180089816).


As per claim 13, Combination of  Y Lu. and Snyder et al.  teach claim 8,
Combination of  Y Lu. and Snyder et al. does not explicitly teach wherein the object comprises a landscape feature indictive of landscape class.
Within analogous art, Potter et al. teaches wherein the object comprises a landscape feature indictive of landscape class ( object detection with image analysis device and extracting the feature pattern of the object ( the object is mention to be landscape ) taught within Paragraphs [0050-0051]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Potter et al. within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the System and Method for Displaying Data Having Spatial Coordinates mentioned by Snyder et al.  because the Multi-perspective imaging system and method mentioned by Potter et al.  provides  a system and method for  implementing   computer vision based tracking  and detection of object types based on object classes. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multi-perspective imaging system and method mentioned by Potter et al.   within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the System and Method for Displaying Data Having Spatial Coordinates mentioned by Snyder et al.  for implementation a system and method for a computer vision based tracking  and detection of object types based on object classes.

8.	Claims 7 and 20    are rejected under 35 U.S.C 103 as being patentable over Huval (USPUB 20180373980) in view of  Y Lu. (NPL Doc.: "Video Compression for Remotely Controlled Vehicles”, Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165) in further view of Potter et al. (USPUB 20180089816).

As per claim 7, Combination of  Huval   and Y Lu. teach claim 1,
Combination of  Huval   and Y Lu. does not explicitly teach wherein recognizing the object class comprises recognizing a pattern of landscape features in the region indictive of landscape class.
 	Within analogous art, Potter et al. teaches wherein recognizing the object class comprises recognizing a pattern of landscape features in the region indictive of landscape class ( object detection with image analysis device and extracting the feature pattern of the object ( the object is mention to be landscape ) taught within Paragraphs [0050-0051]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Potter et al. within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval because the Multi-perspective imaging system and method mentioned by Potter et al.  provides  a system and method for  implementing   computer vision based tracking  and detection of object types based on object classes. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multi-perspective imaging system and method mentioned by Potter et al.   within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval  for implementation a system and method for a computer vision based tracking  and detection of object types based on object classes.

As per claim 20, Combination of  Huval   and Y Lu. teach claim 14,
Combination of  Huval   and Y Lu. does not explicitly teach wherein recognizing the object class comprises recognizing a pattern of landscape features in the region indictive of landscape class.
Within analogous art, Potter et al. teaches wherein recognizing the object class comprises recognizing a pattern of landscape features in the region indictive of landscape class ( object detection with image analysis device and extracting the feature pattern of the object ( the object is mention to be landscape ) taught within Paragraphs [0050-0051]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Potter et al. within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval because the Multi-perspective imaging system and method mentioned by Potter et al.  provides  a system and method for  implementing   computer vision based tracking  and detection of object types based on object classes. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Multi-perspective imaging system and method mentioned by Potter et al.   within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the   Method for training and refining an artificial intelligence mentioned by Huval  for implementation a system and method for a computer vision based tracking  and detection of object types based on object classes.

9.	Claim 12  is rejected under 35 U.S.C 103 as being patentable over Y Lu. (NPL Doc. : "Video Compression for Remotely Controlled Vehicles",Real-Time Imaging, Volume 5, Issue 3, June 1999, Pages 155-165) in view of Snyder et al. (USPUB 20130300740) in further view of Lupa et al. (USPUB 20180348750).

As per Claim 12,  Combination of  Y Lu. and Snyder et al.  teach claim 8,
Combination of  Y Lu. and Snyder et al. does not explicitly teach further comprising: generating one or more visual cues to assist a teleoperator in teleoperation of the vehicle  ; overlaying the one or more visual cues on the decoded video frame.
Within analogous art,  Lupa et al. teaches  further comprising: generating one or more visual cues to assist a teleoperator in teleoperation of the vehicle ( Paragraphs [0005-0006]) ; overlaying the one or more visual cues on the decoded video frame ( Paragraphs [0007-0008]).
	One of ordinary skill in the art would have been motivated to combine the teaching of Lupa et al.  within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the System and Method for Displaying Data Having Spatial Coordinates mentioned by Snyder et al. because the   Enhanced teleoperation of unmanned ground vehicle mentioned Lupa et al.  provides  a system and method for  implementing   efficient teleoperation system.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the   Enhanced teleoperation of unmanned ground vehicle mentioned Lupa et al. within the combined modified teaching of the Video Compression for Remotely Controlled Vehicles mentioned by Y Lu. and the System and Method for Displaying Data Having Spatial Coordinates mentioned by Snyder et al. for implementation of an efficient teleoperation system.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

10.          Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 6, prior art of record does not teach or suggest the limitation mentioned within claim 6 : “…applying a classification to the region to determine a plurality of candidate object classes and associated likelihood scores; selecting one or more of the candidate object classes having at least a threshold likelihood score; and determining the recognized object class from the one or more candidate object classes.  .”

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19 : “…applying a classification to the region to determine a plurality of candidate object classes and associated likelihood scores; selecting one or more of the candidate object classes having at least a threshold likelihood score; and determining the recognized object class from the one or more candidate object classes.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax # is (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637